Per Curiam,

The demand for the money paid on the execution, was illegal, without showing a previous demand on the defendant below, and a request by him to make the payment;(a) but, as no objection was made to the evidence, a demand and request may have been presumed. It was to be inferred, as admitted, when nothing was said t<p the contrary. The question as to due diligence in presenting the order, and the non-payment thereof, does not appear to have been raised or agitated. Indeed, as no objection was made to any of the testimony, but it was submitted to the jury, every inference that could be drawn from the evidence is to be presumed to have been drawn; and the verdict, by reasonable intendment, is good. The judgment must, therefore, be affirmed.
Judgment affirmed.

 See Jones v. Wilson, 3 Johns. Rep. 434.